          Case 7:10-cr-00292-DC Document 374 Filed 09/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION

UNITED STATES OF AMERICA                       §
                                               §
v.                                             §      NO.     MO:10-CR-00292
                                               §
MARCUS DESHAW HICKS                            §

                                               ORDER


       Before the Court is the Defendant’s Motion for Sentence Reduction Under 18 U.S.C. §

3582(c)(1)(A) (Doc. 369) filed August 4, 2020, the Defendant’s Supplement to the Motion for

Compassionate Release (Doc. 371) filed August 7, 2020, and the Government’s Response to the Motion

(Doc. 372) filed September 10, 2020. After considering the applicable factors provided in 18 U.S.C. §

3553(a) and the applicable policy statements issued by the Sentencing Commission, the Court DENIES

the Defendant’s Motion on its merits. Accordingly,

       It is ORDERED the Defendant’s Motion for Sentence Reduction Under 18 U.S.C. §

3582(c)(1)(A) (Doc. 369) filed August 4, 2020, is DENIED.

       It is so ORDERED.

       SIGNED this 15th day of September, 2020.




                                       DAVID COUNTS
                                       UNITED STATES DISTRICT JUDGE
